             Case 3:19-mc-80215-WHO Document 39 Filed 01/30/20 Page 1 of 4




 1    Pierce Bainbridge Beck Price & Hecht LLP                 Weil, Gotshal & Manges LLP
      Brian J. Dunne (SBN 275689)                              Edward R. Reines (SBN 135960)
 2                                                             edward.reines@weil.com
      355 S. Grand Ave., 44th Floor
                                                               Derek C. Walter (SBN 246322)
 3    Los Angeles, California 90071
      Tel: (213) 262-9333                                      derek.walter@weil.com
 4    bdunne@piercebainbridge.com                              Silicon Valley Office
                                                               201 Redwood Shores Parkway
 5    Pierce Bainbridge Beck Price & Hecht LLP                 Redwood Shores, CA 94065
      Theodore J. Folkman (pro hac vice)                       Telephone: (650) 802-3000
 6    One Liberty Square
      Boston, MA 02109
 7    (617) 313-7401
 8    tfolkman@piercebainbridge.com
      Pierce Bainbridge Beck Price & Hecht LLP
 9    Minyao Wang (pro hac vice)
10    277 Park Ave., 45th Floor
      New York, NY 10172
11    (212) 484-9866
      mwang@piercebainbridge.com
12
     Attorneys for Applicant Illumina Cambridge Ltd.
13
14                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    In re APPLICATION OF ILLUMINA                    Civ. A. No.: 3:19-mc-80215-WHO (TSH)
      CAMBRIDGE LTD. for issuance of
17
      subpoenas under 28 U.S.C. § 1782                 Applicant Illumina Cambridge Ltd.’s
18                                                     Surreply To Respondents’ Motion To
                                                       Vacate Or Limit Subpoenas
19
                                                       Hearing Date: February 13, 2020
20                                                     Time: 10:00am
                                                       Location: Courtroom A
21
                                                       15th Floor
22
23
24
25
26
27
28
           Applicant’s Surreply To Respondents’ Motion To Vacate Or Limit Subpoenas
30
31
                  Case 3:19-mc-80215-WHO Document 39 Filed 01/30/20 Page 2 of 4



 1              This surreply addresses the Respondents’ last-minute argument that while Complete
 2
     Genomics, Inc. (“CGI”) was the parent of MGI Tech Co., Ltd. (“MGI Tech”) when this action
 3
     was filed, a corporate reorganization after the Respondents were put on notice of the subpoenas
 4
     supposedly reversed the parent-subsidiary relationship and deprived CGI of control over MGI
 5

 6 Tech’s documents that CGI had as the corporate parent. This argument is a transparent attempt to

 7 avoid producing evidence of BGI Group’s infringement. The Court should resoundingly reject it.

 8              The Respondents claim that the change in corporate relationships resulted from a share
 9 purchase agreement. Yet they fail to submit any evidence of the purported transaction or of the
10
     supposed loss of control of MGI Tech’s documents—they have not even submitted the stock
11
     purchase agreement they reference. The Respondents’ say-so is insufficient given the highly
12
     suspicious circumstances of the alleged transaction.
13

14              On July 29, 2019, in the related patent infringement pending in this Court, MGI Tech

15 certified under Fed. R. Civ. P. 7.1 and Civil Local Rule 3-15 that it was a wholly-owned indirect

16 subsidiary of CGI. (See ECF 30-1 Ex. D).1 MGI Tech’s self-serving and belated amendment of

17
     its certification in that case adds nothing to its insufficient arguments in this case to evade
18
     discovery.
19
                It is undisputed that the Respondents received copies of the proposed subpoenas in early
20
     September 2019, more than a month before the supposed corporate reorganization took place.
21

22 But the Respondents do not explain what steps they took to ensure that the documents which

23 they knew were the subject of this proceeding would remain in CGI’s control, or indeed, whether

24 they took any steps. The Respondents had a duty to preserve the relevant documents when they

25

26
     1
         For reasons that they have not explained, none of the Respondents has filed a certification in this proceeding, even
27 though Rule 3-15 requires one “[u]pon making a first appearance in any proceeding in this Court.” L.R. 3-15(a)
     (emphasis supplied).
28                                                   1
                Applicant’s Surreply To Respondents’ Motion To Vacate Or Limit Subpoenas
30

31
             Case 3:19-mc-80215-WHO Document 39 Filed 01/30/20 Page 3 of 4



 1 were on notice of possible litigation. See In re NTL, Inc. Secs. Litig., 244 F.R.D. 179, 195-98

 2
     (S.D.N.Y. 2007) (where bankruptcy resulted in two new entities, one of which was the
 3
     defendant’s successor in interest and the other received the assets and the relevant documents,
 4
     and where the second entity later destroyed the documents, the court held that the defendant
 5

 6 should have retained copies of the documents); Centimark Corp. v. Pegnato & Pegnato Roof

 7 Management, Inc., 2008 WL 1995305, at *4-8 (W.D. Pa. May 6, 2008) (holding that a seller had

 8 relevant documents in its control even though it transferred them during litigation to a buyer

 9 which then allegedly lost or destroyed them); Bank of New York v. Meridien BIAO Bank
10
     Tanzania Ltd., 171 F.R.D. 135, 149 (S.D.N.Y. 1997) (a party “cannot be permitted to circumvent
11
     the rules of discovery by engaging in conduct during the litigation that eliminates its
12
     responsibility to produce responsive documents to an opposing party”). If the Respondents failed
13

14 to ensure that the documents remained within the reach of a subpoena, their misconduct would

15 be sanctionable. In re NTL, Inc. Secs. Litig., 244 F.R.D. at 197 (a litigant must ensure continued

16 access to documents by negotiating an appropriate clause in the asset purchase agreement or be

17
     deemed guilty of spoliation).
18
            A litigant on notice that its opponent seeks certain information cannot throw relevant
19
     evidence over the fence, even a very high fence, into a foreign country and then claim that the
20
     evidence is no longer within its control. The BGI Group is a large Chinese group of companies
21

22 that includes the Respondents and other subsidiaries and that is engaged in litigation around the

23 world with Illumina Cambridge. The Court should disregard its bad-faith efforts to deprive

24 Illumina Cambridge of evidence relevant to the litigation through corporate shell games.

25
     Dated: January 30, 2020                       Respectfully submitted,
26
                                                   ILLUMINA CAMBRIDGE LTD.
27

28                                               2
            Applicant’s Surreply To Respondents’ Motion To Vacate Or Limit Subpoenas
30

31
      Case 3:19-mc-80215-WHO Document 39 Filed 01/30/20 Page 4 of 4



 1                                   By its attorneys:
 2
                                      /s/ Brian J. Dunne
 3                                   Brian J. Dunne (CA Bar No. 275689)
                                     PIERCE BAINBRIDGE BECK
 4                                   PRICE & HECHT LLP
                                     355 S. Grand Ave., 44th Floor
 5                                   Los Angeles, CA 90071
 6                                   (213) 262-9333
                                     bdunne@piercebainbridge.com
 7
                                     Theodore J. Folkman (pro hac vice)
 8                                   PIERCE BAINBRIDGE BECK
                                     PRICE & HECHT LLP
 9                                   One Liberty Square, 13th Flr.
10                                   Boston, MA 02109
                                     (617) 313-7401
11                                   tfolkman@piercebainbridge.com

12                                   Minyao Wang (pro hac vice)
                                     PIERCE BAINBRIDGE BECK
13
                                     PRICE & HECHT LLP
14                                   277 Park Ave., 45th Floor
                                     New York, NY 10172
15                                   (212) 484-9866
                                     mwang@piercebainbridge.com
16
                                     Edward R. Reines (CA Bar No. 135960)
17
                                     Derek C. Walter (CA Bar No. 246322)
18                                   WEIL, GOTSHAL & MANGES LLP
                                     201 Redwood Shores Parkway
19                                   Redwood Shores, CA 94065
                                     Telephone: (650) 802-3000
20                                   edward.reines@weil.com
                                     derek.walter@weil.com
21

22

23

24

25

26

27

28                                        3
     Applicant’s Surreply To Respondents’ Motion to Vacate Or Limit Subpoenas
30

31
